DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1-A-1 in the reply filed on December 15, 2021 is acknowledged. Claims 51-55, 59 and 62-66 remain pending in the Application.
Regarding Applicants’ traversal of the Species Election, Applicant argues that there is no patentable distinction between the species, however this is not persuasive because an iron-based species is different from an aluminum- or nickel-based alloy, however the argument was found persuasive for the sub-species of iron claims.
Regarding Applicants’ traversal of the Restriction Requirement, Applicant argues search burden, however search burden is not the basis for restriction under 35 U.S.C. 371. Additionally, there is no special technical feature based on the rejection of claim 1 below.

The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means,” “comprise,” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 51-54, 59 and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARRY LESTER KINGTON (US-20150093279-A1, hereinafter KINGTON) in view of C. SURYANARAYANA (C. SURYANARAYANA, “MECHANICAL ALLOYING AND MILLING”, PROGRESS IN MATERIALS SCIENCE, 2001, 46, pgs. 1-184, hereinafter SURYANARAYANA) and X. FAN (X. FAN, STATISTICAL DESIGN OF EXPERIMENTS FOR THE SPHEROIDIZATION OF POWDERED ALUMINA BY INDUCTION PLASMA PROCESSING, JOURNAL OF THERMAL SPRAY TECHNOLOGY, Volume 7, Issue 2, pp.247-253, 1998, hereinafter FAN).
Regarding claim 51, KINGTON discloses:
A method for producing a powder of a reinforced alloy for which grains forming particles of the powder comprise a metal matrix, in a volume of which crystalline oxide particles are dispersed, said method comprising:
i) providing a powder mixture (¶ 16, iron chromium ODS alloy systems may contain about 10-30 wt.% Cr and about 0.3-2.5 wt.% oxide dispersoid, with the balance Fe; or iron chromium aluminide ODS alloy systems may contain about 8-25 wt.% Cr and about 3-8 wt.% Al and about 0.3-2.5 wt.% oxide dispersoid, with the balance being Fe), comprising:
a parent metal powder (¶ 16, oxide dispersion strengthened alloys typically consist of a high temperature metal matrix) comprising a master alloy (¶ 16) intended to form the metal matrix, the master alloy being selected from the group consisting of an iron-based alloy (¶ 16);
an additional powder (¶ 16, about 0.3-2.5 wt.% oxide dispersoid, such as yttria, hafnia, silica, zirconia, thoria, or magnesia) comprising at least one intermediate intended to incorporate, in the metal matrix, atoms intended to form dispersed oxide particles; the intermediate intended to form the dispersed oxide particles being at least one selected from the group consisting of Y2O3, HfO2, SiO2, ZrO2, ThO2, and MgO (¶ 16).
KINGTON may not explicitly disclose: ii) milling the powder mixture in a gaseous milling medium according to a mechanical synthesis process for making a precursor powder comprising a metal matrix incorporating said atoms; or iii) subjecting the precursor powder to a thermal plasma generated by a plasma torch comprising a plasma gas, in order to obtain reinforced alloy powder, the precursor powder being injected into the plasma torch at a flow rate between 10 grams/min and 30 grams/min, a power of the plasma torch being between 20 kW and 40 kW, and a pressure in a reaction chamber of the plasma torch being between 25 kPa and 100 kPa.
Regarding claim 51, C. SURYANARAYANA teaches: synthesizing a variety of equilibrium and non-equilibrium alloy phases starting from blended elemental or pre-alloyed powders
comprising at least one intermediate intended to incorporate, in the metal matrix, atoms intended to form dispersed oxide particles; the intermediate intended to form the dispersed oxide particles being at least one selected from the group consisting of Fe2O3 (Table 11), TiO2 (Table 21), Al2O3, SiO2, ZrO2, and MgO,
ii) milling (Section 4.3.8 Milling atmosphere) the powder mixture in a gaseous milling medium according to a mechanical synthesis process (milling) for making a precursor powder comprising a metal matrix incorporating said atoms.
SURYANARAYANA (Abstract) mechanical alloying (MA) and milling as a solid-state powder processing technique involving repeated welding, fracturing, and rewelding of powder particles in a high-energy ball mill. Originally developed to produce oxide-dispersion strengthened (ODS) nickel- and iron-base superalloys for applications in the aerospace industry, MA has now been shown to be capable of synthesizing a variety of equilibrium and non-equilibrium alloy phases starting from blended elemental or pre-alloyed powders. The non-equilibrium phases synthesized include supersaturated solid solutions, crystalline phases, nanostructures, and amorphous alloys. SURYANARAYANA (4.3 Process variables)
mechanical alloying is a complex process and hence involves optimization of a
number of variables to achieve the desired product phase and/or microstructure, including:
type of mill, milling container, milling speed, milling time, type, size, and size distribution of the grinding medium, ball-to-powder weight ratio, extent of filling the vial, milling atmosphere, process control agent, and temperature of milling. These process variables are not completely independent. SURYANARAYANA (4.3.8 Milling atmosphere) the major effect of the milling atmosphere is contamination of the powder, which is mitigated by milling the powders in containers that are either evacuated or filled with an inert gas such as argon or helium.
It would be obvious to one skilled in the art, before the effective filing date of the instant claims, to combine KINGTON with the teachings of SURYANARAYANA to a variety of equilibrium and non-equilibrium alloy phases starting from blended elemental or pre-alloyed 
Regarding claim 51, FAN teaches:
an additional powder comprising an intermediate intended to incorporate, in the metal matrix, atoms intended to form dispersed oxide particles; the intermediate intended to form the dispersed oxide particles being Al2O3,
iii) subjecting (see Table 1 reproduction below) the precursor powder to a thermal plasma (Table 1) generated by a plasma torch comprising a plasma gas (Table 1), in order to obtain reinforced alloy powder, the precursor powder being injected into the plasma torch at a flow rate between 10 grams/min and 30 grams/min (Table 1), a power of the plasma torch being between 20 kW and 40 kW (Table 1 and Conclusions), and a pressure in a reaction chamber of the plasma torch being between 25 kPa and 100 kPa (Table 1, 200-500 Torr is 26-67 KPa).

    PNG
    media_image1.png
    464
    715
    media_image1.png
    Greyscale

FAN (Conclusions) teaches that the powder feed rate and the injector position are the determining factors for the spheroidization of alumina particles in an induction plasma process. The interactions among the factors, particularly that of the chamber pressure with other parameters, are significant. It is easy to obtain 99.9% spheroidization for alumina powder at a low powder feed rate (10 g/min), together with other proper processing parameters. Higher powder feed rates in the induction plasma process are possible. With a rate of 4.2 kg/h, at a plasma plate power of 40 kW, the degree of spheroidization for some Al2O3 powder of size was 94.9%, while for other Al2O3 powder 83.3% was achieved. The high injector position and low chamber pressures are the key points to assure the penetration of powder particles into the high-temperature zone of the induction plasma.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KINGTON and SURYANARAYANA with the teachings of FAN to employ powder feed rates, chamber pressures, and other proper processing parameters to 

Regarding claim 52, KINGTON as modified teaches the limitations of claim 51. KINGTON additionally teaches:
wherein the master alloy is an iron-based alloy, and the iron-based alloy comprises 10 to 30 wt.% of chromium.

Regarding claim 53, KINGTON as modified teaches the limitations of claim 51. KINGTON additionally teaches:
wherein the master alloy is an iron-based alloy (¶ 16), and the iron-based alloy comprises 10 to 30 wt.% of aluminum (¶ 16, iron aluminide ODS alloy systems may contain 10-30 wt.% of Al and about 0.3-2.5 wt.% oxide dispersoid, with the balance being Fe).

Regarding claim 54, KINGTON as modified teaches the limitations of claim 51. KINGTON additionally teaches:
wherein the master alloy is an iron-based alloy, and the iron-based alloy comprises 8 to 25 wt.% of chromium and 3 to 8 wt.% of aluminum (¶ 16, iron chromium aluminide ODS alloy systems may contain about 8-25 wt.% Cr and about 3-8 wt.% Al and about 0.3-2.5 wt.% oxide dispersoid, with the balance being Fe).

Regarding claim 59, KINGTON as modified teaches the limitations of claim 51. KINGTON additionally teaches:
wherein the master alloy is an iron-based alloy, and the powder mixture comprises 0.1 to 2.5 wt.% of the additional powder (¶ 16, about 0.3-2.5 wt.% oxide dispersoid, such as yttria, hafnia, silica, zirconia, thoria, or magnesia).

Regarding claim 62, KINGTON as modified teaches the limitations of claim 51. KINGTON additionally teaches:
wherein the powder mixture comprises 0.1% to 0.3% by weight of the additional powder (¶ 16, about 0.3-2.5 wt.% oxide dispersoid, such as yttria, hafnia, silica, zirconia, thoria, or magnesia).
Courts have held that absent any showing of unexpected results or criticality, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) see MPEP 2144.05(I). Thus, KINGTON teaches the claimed range.

Regarding claim 63, KINGTON as modified teaches the limitations of claim 51. KINGTON as modified additionally teaches:
wherein said atoms comprise at least one metal atom selected from the group consisting of yttrium, titanium, iron, chromium, silicon, zirconium, thorium, magnesium, aluminum and hafnium.
Regarding claim 64, KINGTON as modified teaches the limitations of claim 51. FAN additionally teaches:
wherein the plasma torch is an inductively coupled radio frequency plasma torch (pg. 248, Figure 1 shows the induction plasma torch, Model PL50 (TEKNA Plasma Systems Inc., Canada)).

Regarding claim 65, KINGTON as modified teaches the limitations of claim 51. KINGTON as modified additionally teaches:
wherein the plasma gas is at least one selected from the group consisting of argon (FAN Table 1; or SURYANARAYANA 4.3.8) and helium (SURYANARAYANA 4.3.8).

Regarding claim 66, KINGTON as modified teaches the limitations of claim 51. FAN additionally teaches:
wherein the plasma gas is injected into the plasma torch at a flow rate between 10 liters/min and 40 liters/min (Table 1).

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINGTON. SURYANARAYANA, and FAN as evidenced by MA956 (INCOLOY ALLOY MA956 ODS STEEL, hereinafter MA956).
Regarding claim 55, KINGTON as modified teaches the limitations of claim 51. SURYANARAYANA (see Table 31 reproduced below) additionally teaches:
wherein the master alloy is an iron-based alloy and the iron-based alloy is a steel (INCOLOY alloy MA 956 is a steel).

    PNG
    media_image2.png
    181
    746
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/B.D.B./Examiner, Art Unit 3763



/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735